Exhibit 10.91

 

Description of Executive Officer Compensation Arrangements

 

The following discussion describes and analyzes the compensation policies,
arrangements and decisions for our named executive officers in 2017. We believe
our existing compensation policies, arrangements and decisions are consistent
with our compensation philosophy and objectives discussed below and align the
interests of our named executive officers with our short-term and long-term
business objectives. During 2017, our named executive officers were:

 

·John Melo, our President and Chief Executive Officer (our “CEO”)

 

·Kathleen Valiasek, our Chief Financial Officer(1)

 

·Joel Cherry, our President, Research and Development

 

·Eduardo Alvarez, our Chief Operating Officer(2)

 

·Nicole Kelsey, our General Counsel and Secretary(3)

 

·Raffi Asadorian, our former Chief Financial Officer(4)

 



 



 

(1)Ms. Valiasek joined us as Chief Financial Officer effective January 4, 2017.

 

(2)Mr. Alvarez joined us as Chief Operating Officer effective October 16, 2017.

 

(3)Ms. Kelsey joined us as General Counsel and Secretary effective August 7,
2017.

 

(4)Mr. Asadorian resigned as our Chief Financial Officer effective January 4,
2017.

 

Compensation Philosophy and Objectives and Elements of Compensation

 

The primary objectives of our executive compensation program in 2017 were to:

 

·Attract, retain, and motivate highly talented employees that are key to our
success;

 

·Reinforce our core values and foster a sense of ownership, urgency and
entrepreneurial spirit;

 

·Link compensation to individual, team, and company performance (as appropriate
by employee level);

 

·Emphasize performance-based compensation for individuals who can most directly
impact stockholder value; and

 

·Provide exceptional pay for delivering exceptional results.

 

Our success depends, among other things, on attracting and retaining executive
officers with experience and skills in a number of different areas as we
continue to drive improvements in our technology platform and production
process, pursue and establish key commercial relationships, develop and
commercialize products and establish a reliable supply chain and manufacturing
organization.

 

Our business continues to be in an early stage of development with cash
management being one key consideration for our strategy and operations.
Accordingly, for 2017, we intended to provide a competitive compensation program
that would enable us to attract and retain the top executives and employees
necessary to develop our business, while being prudent in the management of our
cash and equity. Based on this approach, we continued to aim to balance and
reward annual and long-term performance with a total compensation package that
included a mix of both cash and equity. Our compensation program was intended to
align the interests of our executive officers, key employees and stockholders
and to drive the creation of stockholder value by providing long-term incentives
through equity-based awards. We continued to adhere to this general compensation
philosophy for 2017.

 

 

 



Our intent and philosophy in designing compensation packages at the time of
hiring of new executives is based on providing compensation that we believe is
sufficient to enable us to attract the necessary talent, within prudent
limitations as discussed above. Compensation of our executive officers after the
initial period following their hiring is influenced by the amounts of
compensation that we initially agreed to pay them, as well as by our evaluation
of their subsequent performance, changes in their levels of responsibility,
retention considerations, prevailing market conditions, our financial condition
and prospects, and our attempt to maintain an appropriate level of internal pay
parity in the compensation of existing executive officers relative to the
compensation paid to more recently hired executives.

 

We compensate our executive officers with a combination of salaries, cash
bonuses and equity awards. We believe this combination of cash and equity
compensation, subject to strategic allocation among such components, is largely
consistent with the forms of compensation provided by other companies with which
we compete for executive talent, and, as such, matches the expectations of our
executive officers and the market for executive talent. We also believe that
this combination provides appropriate incentive levels to retain our executives,
reward them for performance in the short term and induce them to contribute to
the creation of value in Amyris over the long term. We view the different
components of our executive compensation program as distinct, each serving
particular functions in furthering our compensation philosophy and objectives,
and, together, providing a holistic approach to achieving such philosophy and
objectives.

 

Base Salary.   We believe that we must maintain base salary levels that are
sufficiently competitive to position us to attract and retain the executive
officers we need and that it is important for our executive officers to perceive
that over time they will continue to have the opportunity to earn a salary that
they regard as competitive. The Leadership Development and Compensation
Committee of our Board (the “LDCC” or the “Committee”) reviews and adjusts, as
appropriate, the base salaries of our executive officers on an annual basis, and
makes decisions with respect to the base salaries of new executives at the time
of hire. In making such determinations, the Committee considers several factors,
including our overall financial performance, the individual performance of the
executive officer in question (including, for executives other than our CEO, the
recommendation of our CEO based on a performance evaluation of the executive
officer in question), the executive officer’s potential to contribute to our
annual and longer-term strategic goals, the executive officer’s scope of
responsibilities, qualifications and experience, competitive market practices
for base salary, prevailing market conditions and internal pay parity.

 

Cash Bonuses.   We believe the ability to earn cash bonuses should provide
incentives to our executive officers to effectively pursue goals established by
our Board and should be regarded by our executive officers as appropriately
rewarding effective performance against these goals. For 2017, the LDCC adopted
a cash bonus plan for our executive officers, the details of which are described
below under “2017 Compensation.” The 2017 cash bonus plan included company
performance goals and individual performance goals and was structured to
motivate our executive officers to achieve our short-term financial and
operational goals and to reward exceptional company and individual performance.
In particular, our 2017 cash bonus plan was designed to provide incentives to
our executive officers to achieve 2017 company financial and operational targets
on a quarterly and annual basis, together with various key individual
operational objectives that were considered for annual performance achievement.
In general, target bonuses for our executive officers are initially set in their
offer letters based on similar factors to those described above with respect to
the determination of base salary. For subsequent years, target bonuses for our
executive officers may be adjusted by the LDCC based on various factors,
including any modifications to base salary, competitive market practices and the
other considerations described above with respect to adjustments in base salary.
In addition, in 2017 the LDCC granted discretionary cash bonuses to certain of
our executive officers in recognition of their exceptional performance, the
details of which are described below under “2017 Compensation.”

 

 

 



Equity Awards.   Our equity awards are designed to be sufficiently competitive
to allow us to attract and retain talented and experienced executives. In 2017,
we granted both stock option and restricted stock unit (“RSU”) awards to our
executive officers. Option awards for executive officers are granted with an
exercise price equal to the fair market value of our common stock on the date of
grant; accordingly, such option awards will have value to our executive officers
only if the market price of our common stock increases after the date of grant.
RSU awards represent the right to receive full-value shares of our common stock
without payment of any exercise or purchase price. Shares of our common stock
are not issued when a RSU award is granted; instead, once a RSU award vests, one
share of our common stock is issued for each vested RSU. In the past, we
generally granted smaller RSU awards as compared to option awards because RSUs
have a greater fair value per unit than options. However, in 2017 we continued a
practice that began in 2016 to place a greater emphasis on RSU awards to
increase the perceived value of equity awards granted to our executive officers.
The relative weighting between the option and RSU awards granted to our
executive officers is based on the LDCC’s review of market practices.

 

We typically grant option awards with four-year vesting schedules. Stock option
grants include a one year “cliff”, where the option award vests as to 25% of the
shares of our common stock subject to the award after one year, and monthly
thereafter, subject to continued service through each vesting date. Our RSU
awards have generally been granted with three-year vesting schedules, vesting as
to 1/3rd of the units subject to the award annually, subject to continued
service through each vesting date. We believe such vesting schedules are
generally consistent with the option and RSU award granting practices of our
peer group companies. In 2017, we granted option and restricted stock unit
awards to new executive officer hires with non-standard vesting terms, the
details of which are described below under “2017 Compensation.”

 

We grant equity awards to our executive officers in connection with their
hiring, or, as applicable, their promotion from other roles at the company. The
size of initial equity awards is determined based on the executive’s position
with us and takes into consideration the executive’s base salary and other
compensation as well as an analysis of the grant and compensation practices of
our peer group companies in connection with establishing our overall
compensation policies. The initial equity awards are generally intended to
provide the executive with an incentive to build value in the company over an
extended period of time, while remaining consistent with our overall
compensation philosophy. Insofar as we have to date incurred operating losses
and consumed substantial amounts of cash in our operations, and to compensate
for cash salaries and cash bonus opportunities that were, in certain cases,
lower than those offered by competing employers, we have sought to attract
executives to join us by granting equity awards that would have the potential to
provide significant value if we are successful.

 

We grant additional equity awards in recognition of commendable performance, in
connection with significant changes in responsibilities, and/or in order to
better ensure appropriate retention and incentive opportunities from time to
time. Further, equity awards are a component of the annual compensation package
of our executive officers. In 2017, the LDCC granted equity awards based on
input from management regarding performance, to satisfy our retention objectives
and other considerations. In approving such awards, the LDCC took into account
various factors, including the responsibilities, past performance and
anticipated future contribution of the executive officer, his or her overall
compensation package, his or her existing equity holdings and practice at our
peer group companies.

 

Role of Stockholder Say-on-Pay Votes.   At our 2011, 2014 and 2017 annual
meetings of stockholders, our stockholders voted, on an advisory basis, on the
compensation of our named executive officers (commonly referred to as a
“stockholder say-on-pay vote”). A majority of the votes cast were voted in favor
of the non-binding advisory resolutions approving the compensation of our named
executive officers as summarized in our 2011, 2014 and 2017 proxy statements. In
2017, 99% of the votes cast on the stockholder say-on-pay vote approved, on a
non-binding advisory basis, the compensation of our named executive officers as
summarized in our 2017 proxy statement. The LDCC believes that this affirms our
stockholders’ support of our approach to executive compensation, and,
accordingly, did not materially change its approach to executive compensation in
2017 and does not intend to do so in 2018. In addition, in 2017 our stockholders
approved, and our Board subsequently adopted, a three-year interval for
conducting future stockholder say-on-pay votes. Accordingly, our stockholders
will again be voting, on an advisory basis, on the compensation of our named
executive officers at our 2020 annual meeting of stockholders.

 

 

 



Compensation Policies and Practices As They Relate to Risk Management

 

The LDCC has determined, through discussions with management and Compensia, Inc.
(“Compensia”) at Committee meetings held in February 2017 and February 2018,
that our policies and practices of compensating our employees, including our
executive officers, are not reasonably likely to have a material risk to us. The
assessments conducted by the Committee focused on the key terms of our bonus
plans and equity compensation programs in 2017, and our plans for such programs
in 2018. Among other things, the Committee focused on whether our compensation
programs created incentives for risk-taking behavior and whether existing risk
mitigation features and policies were sufficient in light of the overall
structure and composition of our compensation programs. Among other things, the
Committee considered the following aspects of our overall compensation program:

 

·Our base salaries are generally high enough to provide our employees with
sufficient income so that they are not dependent on bonus income to meet their
basic cost of living.

 

·Cash bonus targets are typically 10 – 25% of an employee’s base salary (40 –
100% for our executive officers), which we believe provides balanced incentives
for performance, but does not encourage excessive risk taking to achieve such
goals.

 

·For key employees, our 2017 cash bonus plan (as discussed in more detail below
under “2017 Compensation — Cash Bonuses”) emphasized company performance over
individual performance objectives and provided for a maximum total bonus funding
available for payout of 137.5% of target funding, with payouts ranging from 0%
to 225% of an individual’s annual target bonus depending on company and
individual performance. Our 2018 cash bonus plan provides for a maximum total
bonus funding available for payout of 165% of target funding, with payouts
ranging from 0% to 255% of an individual’s annual target bonus depending on
company and individual performance.

 

·Generally, we do not provide commission or similar compensation programs to our
employees. However, starting in 2016 we implemented a sales commission plan for
certain employees involved in sales activities. The sales commission plan in
2017 for these employees provided what we viewed as moderate leverage, in which
approximately 70 – 90% of the salesperson’s cash compensation was base salary
and approximately 10 – 30% was commission-based, depending on the nature of the
role. Further, under the sales commission plan, commissions are not earned by
the salesperson until we have received payment from the relevant customer.

 

·For our executive officers, in 2017 we targeted the 40th percentile of our
competitive market for total cash compensation and the 75th percentile or above
of our competitive market (subject to dilution constraints) for equity
compensation, which typically was to vest over three to four years, providing
our executives with significant incentives for our longer-term success. In 2018,
we are targeting 50th percentile of our competitive market for total cash
compensation and between the 50th to the 75th percentile of our competitive
market (subject to company performance and affordability) for equity
compensation.

 

Based on these considerations, the Committee determined that our compensation
programs, including our executive and non-executive compensation programs,
provide an appropriate balance of incentives and do not encourage our executives
or other employees to take excessive risks or otherwise create risks that are
likely to have a material adverse effect on us.

 

Role of Compensation Consultant.   In connection with an annual review of our
executive compensation program for 2017, the LDCC retained Compensia, a national
compensation consulting firm, to provide advice and guidance on our executive
compensation policies and practices and relevant information about the executive
compensation practices of similarly situated companies. In 2017, Compensia
assisted in the preparation of materials for executive compensation proposals in
advance of Committee meetings, including 2017 compensation levels for our
executive officers and the design of our cash bonus, equity, severance and
change of control programs and other executive benefit programs. Compensia also
reviewed and advised the LDCC on materials relating to executive compensation
prepared by management for Committee consideration. In addition, in the fourth
quarter of 2016, Compensia assisted the LDCC in developing our compensation peer
group for 2017 (as discussed below). The LDCC retained Compensia again in the
third quarter of 2017 to provide assistance with respect to our 2018
compensation planning, including updates to our compensation peer group.

 

Compensia, under the direction of the LDCC, may continue to periodically conduct
a review of the competitiveness of our executive compensation programs,
including base salaries, cash bonus opportunities, equity awards and other
executive benefits, by analyzing the compensation practices of companies in our
compensation peer group, as well as data from third-party compensation surveys.
Generally, the LDCC uses the results of such analyses to assess the
competitiveness of our executive officers’ total compensation, and to determine
whether each component of such total compensation is properly aligned with
reasonable and responsible practices among our peer companies.

 

 

 



The LDCC also retained Compensia for assistance in reviewing and making
recommendations to our Board regarding the compensation program for our
non-employee directors when it was originally adopted in late 2010 and again
when such program was subsequently amended in December 2015 and November 2016,
and to provide market data and materials to management and the Committee.

 

In August 2016 and September 2017, the LDCC reviewed the independence of
Compensia under applicable compensation consultant independence rules and
standards and determined that Compensia had no conflict of interest with Amyris.

 

Compensation Decision Process

 

Under the charter of the LDCC, our Board has delegated to the Committee the
authority and responsibility to discharge the responsibilities of the Board
relating to the compensation of our executive officers. This includes, among
other things, review and approval of the compensation of our executive officers
and of the terms of any compensation agreements with our executive officers.

 

In general, the LDCC is responsible for the design, implementation and oversight
of our executive compensation program. In accordance with its charter, the
Committee determines the annual compensation of our Chief Executive Officer and
other executive officers and reports its compensation decisions to our Board.
The Committee also administers our equity compensation plans, including our 2010
Equity Incentive Plan (the “2010 EIP”) and 2010 Employee Stock Purchase Plan.
Generally, our Human Resources, Finance and Legal departments work with our
Chief Executive Officer to design and develop new compensation programs
applicable to our executive officers and non-employee directors, to recommend
changes to existing compensation programs, to recommend financial and other
performance targets to be achieved under those programs, to prepare analyses of
financial data, to prepare peer compensation comparisons and other committee
briefing materials, and to implement the decisions of the Committee. Members of
these departments and our Chief Executive Officer also meet separately with
Compensia to convey information on proposals that management may make to the
LDCC, as well as to allow Compensia to collect information about Amyris to
develop its recommendations. In addition, our Chief Executive Officer conducts
reviews of the performance and compensation of the other executive officers, and
based on these reviews and input from Compensia and our Human Resources
department, makes recommendations regarding executive compensation (other than
his own) directly to the Committee. For the Chief Executive Officer’s
compensation, the Chief Human Resources Officer works directly with the LDCC
chair, as well as Compensia and the Human Resources, Finance and Legal
departments of Amyris to design, develop, recommend to the Committee and
implement the above compensation analysis and programs, as well as review the
performance of our CEO. None of our executive officers participated in the
determinations or deliberations of the LDCC regarding the amount of any
component of his or her own 2017 compensation.

 

Use of Competitive Data.   To monitor the competitiveness of our executive
officers’ compensation, in November 2016 the LDCC approved a compensation peer
group (the “Peer Group”) to be used in connection with its 2017 compensation
discussions that analyzed the compensation of executive officers in comparable
positions at similarly-situated companies. The data gathered from the Peer Group
was used as a reference in setting executive pay levels (including cash and
equity compensation), non-employee director compensation, pay and incentive plan
practices, severance and change-in-control practices, equity utilization and
pay/performance alignment. The Peer Group was composed of a cross-section of
publicly-traded, U.S.-based companies of similar size to us (based on revenue,
market capitalization, number of employees and R&D expenditures) from related
industries (biotechnology, oil, gas and consumable fuels, chemicals, food
products, personal products and household products). Based on these criteria,
the following companies were included in the Peer Group approved by the LDCC for
use in assessing the market position of our executive compensation for 2017:

 

 

 



2017 Peer Group

 

·Balchem (Specialty Chemicals)

 

·BioAmber (Commodity Chemicals)

 

·Chemtura (Specialty Chemicals)

 

·Codexis (Specialty Chemicals)

 

·Innospec (Specialty Chemicals)

 

·Intrexon (Biotechnology)

 

·Kraton Performance Polymers (Specialty Chemicals)

 

·Landec (Packaged Foods & Meats)

 

·Metabolix (Specialty Chemicals)

 

·Renewable Energy Group (Oil & Gas Refining & Marketing)

 

·Rentech (Forest Products)

 

·Senomyx (Specialty Chemicals)

 

·TerraVia Holdings (formerly Solazyme) (Specialty Chemicals)

 

In November 2017, the LDCC conducted a review of the Peer Group for 2018.
Similar to our approach for developing the 2017 Peer Group, we identified
potential peers by screening publicly-traded, U.S.-based companies of similar
size to us (based on revenue, market capitalization, number of employees and R&D
expenditures) from related industries (biotechnology, oil, gas and consumable
fuels, chemicals, food products, personal products and household products).
Based on such analysis, the LDCC removed Chemtura from the Peer Group for 2018
due to it recently being acquired and added American Vanguard, a company
operating in the fertilizers and agricultural chemicals industry.

 

In addition to reviewing the compensation practices of the Peer Group, the LDCC
looks to the collective experience and judgment of its members and advisors, as
well as relevant industry survey data, in determining total compensation and the
various compensation components provided to our executive officers. While the
LDCC does not believe that the Peer Group data is appropriate as a stand-alone
tool for setting executive compensation due to the unique nature of our
business, it believes that this information is a valuable reference source
during its decision-making process.

 

Target Compensation Levels.   For 2017, consistent with 2016, the LDCC generally
targeted the 40th percentile of our competitive market for total cash
compensation (base salary and target cash bonus), as determined based on the
Peer Group, supplemented by data from relevant industry surveys. The Committee
chose the 40th percentile for total cash compensation in part because we are
still in the early stages of product development and therefore need to conserve
our cash while we ramp up our operations. Equity has been a critical and
prominent component in our overall compensation package and we believe that it
will remain an important tool for attracting, retaining and motivating our key
talent by providing an opportunity for wealth creation as a result of our
long-term success, particularly while we are growing our business and offering
total cash compensation opportunities that are below the median of our
competitive market. As a result, the LDCC has generally targeted equity
compensation levels at the 75th percentile or above of our competitive market
for equity compensation based on the Peer Group, supplemented by data from
relevant industry surveys, and taking into consideration the LDCC approved
targeted annual burn rate.

 

To this end, the LDCC approved annual equity awards to our named executive
officers in May and June 2017 based primarily on the foregoing strategy.
Additionally, as noted above, in determining the size of these annual equity
grants, the LDCC considered the retention value of existing awards held by our
named executive officers (taking into account option exercise prices and the
prevailing market value of our common stock), the executives’ overall
compensation packages, practice at peer companies and the responsibilities,
performance, anticipated future contributions and retention risk of our named
executive officers.

 

 

 



For 2018, we are targeting the 50th percentile of our competitive market for
total cash compensation and between the 50th - 75th percentile of our
competitive market (subject to company performance and affordability) for equity
compensation, as determined based on the Peer Group, supplemented by data from
relevant industry surveys, which approach the LDCC approved in September 2017.

 

2017 Compensation

 

Background.   In designing the compensation program and making decisions for our
executive officers for 2017, the Committee sought to balance achievement of
critical operational goals with retention of key personnel, including our
executive officers. Accordingly, the Committee focused in particular on
providing a strong equity compensation program in order to provide strong
retention incentives through challenging periods. It also focused on cash
management in setting target total cash compensation (and associated salary and
bonus target levels) for our executive officers. Another key theme for 2017 was
establishing strong incentives to drive our performance, including continued
emphasis on company performance goals over individual goals in the 2017 cash
bonus plan and on equity compensation for longer-term upside potential and
sharing in company growth.

 

Base Salaries.   In April, May and June 2017, the LDCC reviewed the base
salaries, bonus targets and target total cash compensation of our executive
officers against the Peer Group, as supplemented by relevant industry survey
data, and, as a result of such analysis, as well as consideration of the factors
described above under “Compensation Philosophy and Objectives and Elements of
Compensation — Base Salary,” approved (i) effective April 1, 2017, an increase
to the base salary for Dr. Cherry from $358,750 to $375,000 and an increase to
the base salary for Ms. Valiasek from $350,000 to $420,000 and (i) effective
June 1, 2017, an increase to the base salary for our CEO from $550,000 to
$600,000. The base salaries for Mr. Alvarez and Ms. Kelsey of $400,000 and
$395,000, respectively, were set by their respective employment offer letters.

 

Cash Bonuses.   The LDCC adopted a 2017 cash bonus plan for our executive
officers in March 2017. Under the plan, our executive officers were eligible for
bonuses based on the achievement of company metrics for each quarter in 2017,
with a portion of their target bonus allocated to annual company and individual
performance. The 2017 cash bonus plan was intended to provide a balanced focus
on both our long-term strategic goals and shorter-term quarterly operational
goals. The 2017 cash bonus plan provided for funding and payout of cash bonus
awards based on our quarterly and annual performance during 2017 under
pre-established metrics set by the LDCC for each quarter and for the year.
Payouts, if any, under the 2017 cash bonus plan were made following a review of
our results and performance each quarter and, for the annual component, a review
occurred in February 2018 with respect to the annual performance of the company
as well as each individual’s performance. The 2017 cash bonus plan provided for
a 50% weighting for quarterly achievement (with each quarter worth 12.5% of the
total bonus fund for the year) and 50% for full year 2017 achievement.

 

The total funding possible under the 2017 cash bonus plan was based on a cash
value (or the “target bonus fund”) determined by the executive officers’ target
bonus levels. In May 2017, the LDCC reviewed our executive officers’ bonus
targets as part of its review of target total cash compensation for similar
roles among executive officers at companies in the Peer Group, as supplemented
by relevant industry survey data, and, as a result of such analysis, as well as
consideration of the factors described above under “Compensation Philosophy and
Objectives and Elements of Compensation — Cash Bonuses,” approved, effective
April 1, 2017, increases to the target bonus levels for our executive officers,
including our CEO (from 80% to 100% of annual base salary), Ms. Valiasek (from
33% to 40% of annual base salary) and Dr. Cherry (from approximately 35% to 50%
of annual base salary). As a result of such increases, target bonus levels for
the executive officers in 2017 varied by individual, but were generally set
between 40% and 50% of their annual base salary, other than for our CEO, whose
target bonus level was set at 100% of his annual base salary. The target bonus
levels for Mr. Alvarez and Ms. Kelsey of 100% and 40% of annual base salary,
respectively, were set by their respective employment offer letters.

 

The quarterly and annual funding of the 2017 cash bonus plan was based on
achievement of the following company performance metrics for each quarter during
2017 (as determined by the LDCC and, in the case of quarterly funding, as
applicable for the quarter based on our operating plan): GAAP revenue (weighted
40%), technical milestone dollars received (weighted 30%), cash production costs
at the company’s plant located in Brotas, Brazil (weighted 15%) and cash
operating expenditures (weighted 15%). For each quarterly period and for the
annual period under the 2017 cash bonus plan, “threshold,” “target” and
“superior” performance levels were set for each performance metric, which
performance levels were intended to capture the relative difficulty of
achievement of that metric.

 

 

 



If we did not achieve at least a 70% weighted average achievement level of the
performance metrics described above that achieved at least the “threshold”
performance level for a given bonus plan period (the “funding threshold”), no
funding would occur for such period. If we achieved at least the funding
threshold level, 70% funding would occur. For a weighted average achievement
between the funding threshold level and “target” level, a pro rata increase in
funding would occur up to 100% of the target bonus fund allocated to such
period. For weighted average achievement above the target level, an increase in
funding of 2.5% for every 1% above target performance would occur up to, for the
quarterly funding, 125% of the target bonus fund for such quarter, and for the
annual funding, 150% of the annual target bonus fund.

 

Any payouts for the quarterly bonus periods would be the same as the funded
level (provided the recipient met eligibility requirements through the payout
date), and would be subject to a cap of 100% of the allocated quarterly target
bonus fund. Any funding in excess of 100% of the allocated quarterly target
bonus fund would not be paid out, and instead would be allocable to the annual
bonus fund. Excess quarterly funding not paid, but added to the annual bonus
fund, is in addition to the annual bonus fund maximum of 150% of the annual
target bonus fund. Payouts for the annual bonus period would be made from the
aggregate funded amount in the discretion of the Committee based on company and
individual performance, and could range from 0% to 200% of an individual’s
funded amount for the annual bonus period (including any excess quarterly
funding). The Committee chose to emphasize company performance goals for the
quarterly and annual bonus plan periods given the critical importance of our
short term strategic goals, but also to retain reasonable incentives and rewards
for exceptional individual performance, recognizing the value of such incentives
and rewards to our operational performance and to individual retention. For
2017, the LDCC set the following target bonus levels for our named executive
officers:

 

Name    

Target Bonus

($)

  John Melo(1)(2)       554,166   Kathleen Valiasek(3)(4)(5)       154,876  
Joel Cherry(6)(7)        172,127   Eduardo Alvarez(8)       91,026   Nicole
Kelsey(9)       63,504   Raffi Asadorian(10)     —            

 

 

(1)Mr. Melo’s target bonus level was increased from 80% to 100% of annual base
salary effective April 1, 2017.

 

(2)Mr. Melo’s annual base salary was increased from $550,000 to $600,000
effective June 1, 2017.

 

(3)Ms. Valiasek joined the company as Chief Financial Officer effective January
4, 2017.

 

(4)Ms. Valiasek’s target bonus level was increased from 33% to 40% of annual
base salary effective April 1, 2017.

 

(5)Ms. Valiasek’s annual base salary was increased from $350,000 to $420,000
effective April 1, 2017.

 

(6)Dr. Cherry’s target bonus level was increased from 35% to 50% of annual base
salary effective April 1, 2017.

 

(7)Dr. Cherry’s annual base salary was increased from $358,750 to $375,000
effective April 1, 2017.

 

(8)Mr. Alvarez joined the company as Chief Operating Officer effective October
16, 2017.

 

(9)Ms. Kelsey joined the company as General Counsel and Secretary effective
August 7, 2017.

 

(10)Mr. Asadorian resigned as our Chief Financial Officer effective January 4,
2017 and was not assigned a target bonus for 2017.

 

 

 



Based on the foregoing bonus plan structure, individual bonuses were awarded
each quarter based on the LDCC’s assessment of company achievement, and with
respect to the annual bonus, the LDCC’s assessment of company achievement as
well as each executive officer’s contributions to such achievement, his or her
progress toward achieving his or her individual goals, and his or her
demonstrating our core values. Actual payment of any bonuses with respect to
2017 remained subject to the final discretion of the Committee, which may
exercise only negative discretion.

 

Company Performance Goals.   Each quarter, company performance was measured and
weighted against targets established for GAAP revenues, technical milestone
dollars received, production costs and cash operating expenditures. The
quarterly and annual weighting and achievement for each metric are described
below.

 

These targets were initially discussed with our Board and the LDCC through the
second half of 2016 and adopted in final form in March 2017. The targets were
subsequently discussed and evaluated each quarter in 2017 and in February 2018
based on quarterly and annual performance (in February 2018, the LDCC discussed
and evaluated the fourth quarter as well as the full year 2017 results) and
continued development of our business and operating plans for 2017 and beyond.
The specific goals comprising the targets were both qualitative and
quantitative, and achievement levels were to be determined in the discretion of
the LDCC following each period under the 2017 cash bonus plan.

 

Degree of Difficulty in Achieving Performance Goals.   The LDCC considered the
likelihood of achievement when recommending and approving, respectively, the
company and individual performance goals and bonus plan structures for each of
the 2017 cash bonus plan periods, but it did not undertake a detailed
statistical analysis of the difficulty of achievement of each measure. For 2017,
the Committee considered the 70% weighted average achievement level to be
attainable with normal effort, 100% to be challenging but achievable with
significant effort, requiring circumstances to align as predicted, and any
amounts in excess of 100% to be difficult to achieve, requiring additional
sources of revenue, breakthroughs in technology, manufacturing operations,
process development or business development, and exceptional levels of effort on
the part of the executive team, as well as favorable external conditions.

 

 

 



2017 Quarterly and Annual Bonus Plan Funding and Award Decisions.   In each of
May 2017, August 2017, November 2017 and February 2018, the LDCC determined that
our quarterly and annual performance goals were achieved as follows:

 

Company Performance Goal  Weight 

Weighted

Achievement

Level

  Funding Level Q1                GAAP Revenue    40%   40.6%      Technical
Milestone Dollars    30%   31.9%      Brotas Cash Production Costs    15%   0% 
    Cash Opex    15%   15.1%      Total Q1    100.0%   87.5%   87.5% Q2      
         GAAP Revenue    40%   43.6%      Technical Milestone Dollars    30% 
 38.7%      Brotas Cash Production Costs    15%   12.1%      Cash Opex    15% 
 14.8%      Total Q2    100.0%   109.2%   100.0%(1) Q3                GAAP
Revenue    40%   49.8%      Technical Milestone Dollars    30%   34.6%     
Brotas Cash Production Costs    15%   4.2%      Cash Opex    15%   14.0%     
Total Q3    100.0%   102.6%   100.0%(2) Q4                GAAP Revenue    40% 
 46.1%      Technical Milestone Dollars    30%   32.8%      Brotas Cash
Production Costs    15%   12.2%      Cash Opex    15%   14.8%      Total Q4  
 100.0%   105.8%   100.0%(3) ANNUAL                GAAP Revenue    40%   49.7% 
    Technical Milestone Dollars    30%   34.1%      Brotas Cash Production Costs
   15%   2.0%      Cash Opex    15%   14.7%      Total Annual    100.0% 
 100.4%   101.0%(4)

 
 

(1)Excess Q2 funding was allocated to the Annual Period as carryover.

 

(2)Excess Q3 funding was allocated to the Annual Period as carryover.

 

(3)Excess Q4 funding was allocated to the Annual Period as carryover.

 

(4)Plus excess Q2, Q3 and Q4 funding carryover.

 

Individual Performance Goals.

 

 

 



For the portion of the 2017 cash bonus plan tied to individual performance, the
Committee considered several factors, including the following:

 

·For our CEO, the achievement of growing GAAP revenue, meeting technical
targets, developing efficient, stable and predictable manufacturing operations,
managing operating expenses, improving employee engagement, maintaining a safe
work environment, executive leadership and living our values.

 

·For Ms. Valiasek, the achievement of obtaining financing to support our
operations, meeting quarterly financial targets, developing plans for reducing
the cost of goods sold, supporting operating expense planning and execution,
improving finance department performance, improving enterprise resource planning
systems, executive leadership and living our values.

 

·For Dr. Cherry, the achievement of assisting in developing new technology
projects, managing operating expenses, successfully expanding our technology
platforms, operationalizing workflows between company projects, meeting
technical targets, executive leadership and living our values.

 

For Mr. Alvarez and Ms. Kelsey, since they did not join us until the second half
of 2017, the Committee considered their performance and contributions during
their time with the company in 2017.

 

The Committee considered a variety of factors in determining, in its discretion,
to award payouts under the 2017 cash bonus plan. In addition to the levels of
company achievement (for the quarterly and annual portions) and individual
performance (for the annual portion) categories, the Committee considered our
cash needs as well as the level of performance of each named executive officer
in achieving company results and their respective assigned individual goals.
Based on the foregoing, and taking into account the factors described above, the
Committee approved the following cash bonus awards under the 2017 cash bonus
plan:

 

Name  2017 Cumulative
Quarterly Bonus
Payouts ($)  2017 Annual
Portion Bonus
Payout ($)  2017 Aggregate
Annual and
Quarterly Bonus
Payouts ($)  Annual Bonus
Target ($)  2017 Actual
Bonus Earned
as a % of
Target Bonus John Melo    270,052    311,896    581,948    554,166    105.0 
Kathleen Valiasek    75,633    87,452    163,085    154,876    105.3  Joel
Cherry    84,095    97,236    181,331    172,127    105.3  Eduardo Alvarez(1)  
 45,513    45,513    91,026    91,026    100.0  Nicole Kelsey(2)    31,752  
 35,713    67,465    63,504    106.2  Raffi Asadorian(3)    —    —    —    —  
 — 

 

 

(1)Mr. Alvarez joined us as Chief Operating Officer effective October 16, 2017.
Accordingly, he was not eligible for the bonuses paid for the first, second or
third quarters of 2017.

 

(2)Ms. Kelsey joined the company as General Counsel and Secretary effective
August 7, 2017. Accordingly, she was not eligible for the bonuses paid for the
first or second quarters of 2017.

 

(3)Mr. Asadorian resigned as our Chief Financial Officer effective January 4,
2017 and, therefore, was not eligible to receive a bonus in 2017.

 

We believe that the payment of these awards was appropriate because the 2017
cash bonus plan appropriately held our named executive officers accountable for
achievement of company and individual goals, and the payouts were reasonable and
appropriate in light of our progress towards our business objectives.

 

 

 



Discretionary Cash Bonuses. In addition to the cash bonus payments under the
2017 cash bonus plan, in 2017 the LDCC approved certain discretionary cash
bonuses to our CEO and Ms. Valiasek in recognition of their exceptional
individual performance. In May 2017, the LDCC approved a discretionary cash
bonus for our CEO in the amount of $300,000 in recognition of his efforts in
securing additional financing for us. In September 2017, the LDCC approved a
discretionary cash bonus for Ms. Valiasek in the amount of $45,000 in
recognition of her work in assisting in the transition to a new independent
registered public accounting firm. In November 2017, the LDCC approved a
discretionary cash bonus for our CEO in the amount of $200,000 in recognition of
his efforts in arranging for the sale of our manufacturing facility in Brazil
and related transactions, which bonus was subject to repayment in the event that
the sale of the manufacturing facility and related transactions did not close by
March 1, 2018. The sale of our manufacturing facility in Brazil and related
transactions closed on December 28, 2017.

 

Further, in June 2017, the LDCC approved a discretionary cash bonus for our CEO
in the amount of $140,000 in recognition of the value lost on the voiding of
certain equity awards granted to him in November 2015 that, when aggregated with
other equity awards granted to him in 2015, inadvertently exceeded the annual
per-participant award limit contained in the 2010 EIP.

 

Equity Awards.   In May 2017, the LDCC approved annual equity awards for Ms.
Valiasek and Dr. Cherry, and in June 2017 the LDCC approved annual equity awards
for our CEO (collectively, the “focal awards”). In addition, the LDCC approved
equity awards for Ms. Valiasek, Mr. Alvarez and Ms. Kelsey in connection with
their hiring in January 2017, October 2017 and August 2017, respectively
(collectively, the “new hire awards”).

 

The LDCC determined the allocation of equity awards between options and RSUs
after consultation with Compensia, in evaluating the practices of our
competitive market (including the Peer Group) and in consultation with
management, taking into consideration, among other things, the appropriate
balance between rewarding previous performance, retention objectives, upside
value potential tied to our and the executive officer’s future performance and
the mix of the executive officer’s current equity holdings.

 

With respect to the focal awards, the size of the awards varied among the
applicable named executive officers based on the value of unvested equity awards
already held by him or her, his or her relative contributions during 2016 and
anticipated levels of responsibility for key corporate objectives in 2017.
Notwithstanding our target of the 75th percentile or above of our competitive
market for equity compensation, due to dilution constraints the focal awards
fell below the 25th percentile of our competitive market.

 

With respect to the new hire awards, the size and vesting terms of the awards
varied among the applicable named executive officers based on target equity
compensation, as determined based on our competitive market (including the Peer
Group), and anticipated levels of responsibility for key corporate objectives in
2017 and in subsequent years.

 

In addition, in connection with the hiring of Mr. Alvarez in October 2017, we
agreed, subject to the prior approval by our Board and our stockholders, which
approval is being sought at the annual meeting, and implementation, of an
amendment to the company’s 2010 Equity Incentive Plan to increase the maximum
number of shares that any employee may receive in any calendar year under the
2010 EIP pursuant to the grant of awards to at least 250,000 shares, to grant
Mr. Alvarez an award of 250,000 restricted stock units (the “Alvarez 2018
Award”) on or before the earlier of (i) July 1, 2018 and (ii) our entering into
a definitive agreement relating to a proposed change of control (as defined in
the Severance Plan (as defined below)). The Alvarez 2018 Award, if granted,
would fully vest on October 1, 2019. In the event that the number of shares
authorized under the 2010 EIP is insufficient to enable us to grant the full
Alvarez 2018 Award to Mr. Alvarez on or before the award deadline, then we will
grant to Mr. Alvarez a cash-based incentive award designed to provide him with a
cash payment on October 1, 2019 (the “Date of Determination”) equal to the value
Mr. Alvarez would have been entitled to receive if the full Alvarez 2018 Award
had been granted, less the value of any portion of the Alvarez 2018 Award
actually granted to Mr. Alvarez, in each case measured as of the Date of
Determination, which cash-based award would fully vest on the Date of
Determination.

 

 

 



Severance Plan.   In November 2013, the LDCC adopted the Amyris, Inc. Executive
Severance Plan (or the “Severance Plan”). The Severance Plan had an initial term
of 36 months and thereafter will be automatically extended for successive
additional one-year periods unless we provide six months’ notice of non-renewal
prior to the end of the applicable term. In May 2016 and May 2017, the LDCC
reviewed the terms of the Severance Plan and elected to allow it to
automatically renew upon the expiration of its initial term in November 2016 and
renewal term in November 2017, respectively. The LDCC adopted the Severance Plan
to provide a consistent and updated severance framework for our executive
officers that aligns with peer practices. All continuing named executive
officers, and all senior level employees of Amyris that are eligible to
participate in the Severance Plan (or, collectively, the “participants”), have
entered into participation agreements to participate in the Severance Plan. The
benefits under the Severance Plan supersede and replace any rights the
participants have in connection with any change of control or severance benefits
contained in such participants’ employment offer letters, equity award
agreements or any other agreement that specifically relates to accelerated
vesting of equity awards. Mr. Asadorian received certain benefits under the
Severance Plan in connection with his separation in January 2017. In addition,
Mr. Alvarez’s participation agreement provides that in the event that following
the grant and prior to full vesting of Mr. Alvarez’s new hire awards and the
Alvarez 2018 Award (including the cash-based award, if any) (collectively, the
“Alvarez Equity Awards”), Mr. Alvarez’s employment terminates in circumstances
entitling him to severance benefits under the Severance Plan (whether before or
after a change of control (as defined in the Severance Plan)) (a “Qualifying
Termination”), then upon such Qualifying Termination the vesting and
exercisability of each Alvarez Equity Award will be automatically accelerated in
full and the forfeiture provisions and/or company right of repurchase of each
Alvarez Equity Award will automatically lapse accordingly, with the amount of
the cash-based award, if any, to be determined as of the date of the Qualifying
Termination (with the Date of Determination deemed to be the date of such
Qualifying Termination for such purpose).

 

We believe that the Severance Plan appropriately balances our need to offer a
competitive level of severance protection to our executive officers and to
induce them to remain in our employ through the potentially disruptive
conditions that may exist around the time of a change in control, while not
unduly rewarding executive officers for a termination of their employment.

 

Other Executive Benefits and Perquisites.   We provide the following benefits to
our executive officers on the same basis as other eligible employees:

 

·health insurance;

 

·vacation, personal holidays and sick days;

 

·life insurance and supplemental life insurance;

 

·short-term and long-term disability; and

 

·a Section 401(k) plan with an employer matching contribution.

 

We believe that these benefits are generally consistent with those offered by
other companies with which we compete for executive talent.

 

Some of the executive officers whom we have hired, including Mr. Asadorian, Mr.
Alvarez and Ms. Kelsey, held positions in locations outside of Northern
California at the time they agreed to join us. We have agreed in these instances
to pay certain relocation and travel expenses to these executive officers,
including housing and rental car expenses. Given the high cost of living in the
San Francisco Bay Area relative to most other metropolitan areas in the United
States, we believe that for us not to be limited to hiring executives located
near our headquarters in Emeryville, California, we must be willing to offer to
pay an agreed upon amount of relocation costs.

 

Other Compensation Practices and Policies.   The following additional
compensation practices and policies apply to our executive officers in 2017:

 

Timing of Equity Awards.   The timing of equity awards has been determined by
our Board or the LDCC based on our Board’s or the LDCC’s view at the time
regarding the adequacy of executive equity interests in us for purposes of
retention and motivation.

 

 

 



In November 2017, our Board ratified our existing policy regarding equity award
grant dates, fixing grant dates in an effort to ensure the integrity of the
equity award granting process. This policy took effect beginning with equity
awards granted after the original adoption of the policy in March 2011. Under
the policy, equity awards are generally granted on the following schedule:

 

·For equity awards to ongoing employees, the grant date is set as the first
business day of the week following the week in which the award is approved; and

 

·For equity awards to new hires, the grant date is set as the first business day
of the week following the later of the week in which the award is approved or
the week in which the new hire commences his or her employment.

 

Tax Considerations.   Generally, Section 162(m) of the Code (“Section 162(m)”)
disallows a federal income tax deduction for public corporations of remuneration
in excess of $1 million paid for any fiscal year to their chief executive
officer and up to three other executive officers (other than the chief financial
officer) whose compensation is required to be disclosed to their stockholders
under the Securities Exchange Act of 1934 because they are our most
highly-compensated executive officers. Remuneration in excess of $1 million is
exempt from this deduction limit if it qualifies as “performance-based
compensation” within the meaning of Section 162(m) with respect to taxable years
beginning on or before December 31, 2017 and payable pursuant to a binding
written agreement in effect on November 2, 2017.

 

To date, the Committee has not taken the deductibility limit imposed by Section
162(m) into consideration in setting compensation. However, the 2010 EIP
includes various provisions designed to allow us to qualify stock options and
other equity awards as “performance-based compensation” under Section 162(m),
including a limitation on the maximum number of shares subject to awards that
may be granted to an individual under the 2010 EIP in any one year. Among other
requirements, for certain awards granted under the 2010 EIP to qualify as fully
deductible performance-based compensation under Section 162(m), our stockholders
were required to re-approve the 2010 EIP on or before the first annual meeting
of stockholders at which directors were to be elected that occurred after the
close of the third calendar year following the calendar year of our initial
public offering. We sought and received such approval at our 2012 annual meeting
of stockholders. Section 162(m) also requires re-approval of the 2010 EIP by
stockholders after five years if the compensation committee has retained
discretion to select the criteria used to set performance goals under the 2010
EIP from year to year. The 2010 EIP permits the LDCC to choose from among
several objective performance measures as the basis for the granting and/or
vesting of “performance-based” equity compensation under the 2010 EIP.
Accordingly, we sought and received such approval at our 2017 annual meeting of
stockholders.

 

The exemption from Section 162(m)’s deduction limit for “performance-based
compensation” has been repealed, effective for taxable years beginning after
December 31, 2017, such that compensation paid to our covered executive officers
in excess of $1 million will not be deductible unless it qualifies for
transition relief applicable to certain arrangements in place as of November 2,
2017. The LDCC cannot determine with certainty how the deduction limit of
Section 162(m) may impact our executive compensation programs in future years.
While the LDCC has not adopted a formal policy regarding tax deductibility of
the compensation paid to our executive officers, tax deductibility under Section
162(m) is a factor in its compensation deliberations. However, because of
ambiguities and uncertainties as to the application and interpretation of
Section 162(m) and the regulations issued thereunder, including the uncertain
scope of the transition relief for certain arrangements in place as of November
2, 2017 under the legislation repealing Section 162(m)’s exemption from the
deduction limit, no assurance can be given that compensation intended to satisfy
the requirements for exemption from Section 162(m) in fact will. The LDCC seeks
to balance the cost and benefit of tax deductibility with our executive
compensation goals designed to promote long-term stockholder interests, and
therefore may, in its discretion, authorize compensation payments that do not
consider the deductibility limit imposed by Section 162(m) when it believes that
such payments are appropriate to attract and retain executive talent and to be
in the best interests of the company and our stockholders. Accordingly, we
expect that a portion of our future cash compensation and equity awards to our
executive officers will not be deductible under Section 162(m).

 

 

 



Compensation Recovery Policy.   We do not have a formal policy regarding
adjustment or recovery of awards or payments if the relevant performance
measures upon which they are based are restated or otherwise adjusted in a
manner that would reduce the size of the award or payment. Under those
circumstances, our Board or the LDCC would evaluate whether adjustments or
recoveries of awards were appropriate based upon the facts and circumstances
surrounding the restatement or other adjustment. We anticipate that our Board or
the LDCC will adopt a policy regarding restatements in the future based on
anticipated SEC and NASDAQ regulations requiring listed companies to have a
policy that requires repayment of incentive compensation that was paid to
current or former executive officers in the three fiscal years preceding any
restatement due to material noncompliance with financial reporting requirements.

 

Stock Ownership Policy.   We have not established stock ownership or similar
guidelines with regard to our executive officers. All of our executive officers
currently have a direct or indirect, through their stock option holdings, equity
interest in our company and we believe that they regard the potential returns
from these interests as a significant element of their potential compensation
for services to us.

 

Insider Trading Policy and Hedging Prohibition.   We have an Insider Trading
Policy that, among other things, prohibits our employees, officers and directors
from trading in our securities while in possession of material, non-public
information. In addition, under our Insider Trading Policy, our employees,
officers and directors may not acquire, sell or trade in any interest or
position relating to the future price of our securities (such as a put option, a
call option or a short sale).

 

 

 

 

